DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 03/10/2021 has been entered. Claims 1-2, 6, 8, 10, and 12-13 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application on 04/06/2021 has been received and considered.

Withdrawn Rejections
	The rejection of the claims under 35 U.S.C. 102(a)(1) as being anticipated by Takaoka as set forth in the previous Office action is withdrawn in light of the amendment of 03/10/2021, which amended claim 1 to limit the allergen-derived polypeptide to sequences that are not taught by Takaoka. Applicant’s argument in the remarks of 03/10/2021 that Takaoka does not teach the sequences of SEQ ID NOS: 4-6 has been found persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is newly rejected as necessitated by amendment under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended claim 1 recites a method for detecting an allergen in a sample comprising an allergen-derived polypeptide with the sequence of SEQ ID NOs: 4-6. Claim 2 depends from claim 1 and recites that the allergen comprises buckwheat and crustacean. However, the allergen-derived polypeptides of claim 1 (SEQ ID NOs: 4-6) all come from buckwheat. It is unclear how one of ordinary skill in the art would detect the presence of a crustacean allergen by detecting a buckwheat peptide. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 2, rendering it indefinite. Therefore, claim 2 is rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted claim 2 to depend from claim 6, which does recite the detection of crustacean peptides.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12-13 are newly rejected as necessitated by amendment under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., Korean J. Plant Res. 22(3): 227-235 (2009).

Park teaches the analysis of the proteome of buckwheat during various developmental stages of seed maturation (see entire document, including page 228, right column, paragraph 3). Soluble proteins were examined by two-dimensional gel electrophoresis (page 229, left column, paragraph 2). Individual spots were excised from the gel and digested with trypsin (page 229, right column, paragraph 3; reads on claim 13 and lines 3-4 of claim 1). The digested peptides were then separated and analyzed by LC-MS (page 230, left column, paragraph 2; reads on claim 12 and lines 5-8 of claim 1). Peptide C-1 detected in Park contains the sequence of SEQ ID NO.: 5, and Park discloses that this peptide is a fragment of the major allergenic storage protein of buckwheat (page 233, Table 1; reads on claim 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 8, 10, and 12-13 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over Park et al., Korean J. Plant Res. 22(3): 227-235 (2009), in view of Takaoka et al., Proceedings of the 9th International Symposium on Buckwheat, Prague, 95-98 (2004; cited on the IDS filed 01/18/2019).

As discussed above, claims 1 and 12-13 are anticipated by Park. However, Park does not teach the additional detection of a peptide with the sequence of SEQ ID NOs.: 2, 3, and 7 as recited in instant claims 8 and 10.

	Takaoka teaches the extraction of proteins from buckwheat and the separation of the proteins by two-dimensional differential electrophoresis for the purpose of analyzing the changes in the proteomic profile between untreated and sprouted buckwheat grains (see entire document, including page 95, paragraph 1, to page 96, paragraph 2). Individual spots were excised from the gel and digested with trypsin (page 96, paragraph 3; cf. claim 13; cf. claim 1 [“A method for detecting an allergen in a sample, the method comprising treating the sample with a protease, thereby producing an enzymatically treated sample…wherein the allergen is…buckwheat”]). Following digestion, the spots were identified using LC-MS/MS (page 97, paragraph 1; cf. claim 12). Detected peptides include those with sequences identical to instantly recited SEQ 

While Park does not disclose the detection of peptides with sequences containing the sequences of SEQ ID NOs.: 2, 3, and 7, it would have been obvious to one of ordinary skill in the art to look for these sequences in the tryptic digests of Park containing the major allergenic storage protein of buckwheat because Takaoka teaches that these sequences are also peptides that are formed from the tryptic digestion of the major allergenic storage protein of buckwheat. One of ordinary skill in the art would have a reasonable expectation that detecting the peptides of Takaoka in addition to the peptides of Park would successfully provide further information about the expression of the major allergenic storage protein in buckwheat seeds under different conditions.
Therefore, claims 1, 8, 10, and 12-13 are rendered obvious by Park in view of Takaoka and are rejected under 35 U.S.C. 103.

Claims 1-2, 6, 10, and 12-13 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over US patent application 2010/0112709 filed by Seiki et al., published 05/06/2010, in view of Park et al., Korean J. Plant Res. 22(3): 227-235 (2009), and Abdel Rahman et al., Rapid Communications in Mass Spectrometry 24: 2462-2470 (2010).



However, Seiki does not teach detecting these proteins in foods by detecting the specific peptides recited in the instant claims.

Park teaches the analysis of the proteins from buckwheat (see entire document, including page 228, right column, paragraph 3). Soluble proteins were examined by two-dimensional gel electrophoresis (page 229, left column, paragraph 2). Individual spots were excised from the gel and digested with trypsin (page 229, right column, paragraph 3; cf. claim 13 and lines 3-4 of claim 1). The digested peptides were then separated and analyzed by LC-MS (page 230, left column, paragraph 2; cf. claim 12 and lines 5-8 of claim 1). Peptide C-1 detected in Park contains the sequence of SEQ ID NO.: 5, and Park discloses that this peptide is a fragment of the major allergenic storage protein of buckwheat (page 233, Table 1; cf. claim 1).

Abdel Rahman teaches that black tiger prawn is one of the most important commercial products of the shrimp industry in southeast Asia but is one of the most common causes of type I-mediated food hypersensitivity as a result of the 

While Seiki does not teach the detection of buckwheat and crustacean tropomyosin in processed foods by isolating the proteins, trypsinizing them, and detecting specific peptides by LC-MS, it would have been obvious to one of ordinary skill in the art to do so because Park teaches that such a method allows for the detection of the major allergenic storage protein of buckwheat and because Abdel Rahman teaches that such a method allows for the detection of crustacean tropomyosin. One of ordinary skill in the art would have a reasonable expectation that performing the extraction and trypsin treatment of Park and Rahman on a processed food and looking for the peptides discussed by Park and Rahman would successfully provide information about the presence of buckwheat and crustacean allergens in the processed food, as discussed by Seiki.
Therefore, claims 1-2, 6, 10, and 12-13 are rendered obvious by Seiki in view of Park and Abdel Rahman and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/13/2021